 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MATTHEW M. YELOVICH
   AMANDA BECK
 3 Assistant United States Attorneys
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6
   Attorneys for Plaintiff
 7 United States of America

 8
                                    IN THE UNITED STATES DISTRICT COURT
 9
                                      EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:16-CR-00020 TLN

12                                  Plaintiff,           ORDER SEALING DOCUMENTS AS SET FORTH
                                                         IN GOVERNMENT’S NOTICE
13                           v.

14   MARTY MARCIANO BOONE, AND
     RONDA BOONE,
15
                                    Defendants.
16

17
            Pursuant to Local Rule 141(b) and based upon the representations contained in the government’s
18
     Request to Seal, IT IS HEREBY ORDERED that the government’s ex parte five-page motion and
19
     exhibits thereto regarding disclosure obligations, as well as its Request to Seal, shall be SEALED until
20
     further order of this Court.
21
            It is further ordered that access to the sealed documents shall be limited to the government for
22
     the reasons set forth in the government’s Request to Seal.
23
            The Court has considered the factors set forth in Oregonian Publ’g Co. v. United States Dist.
24
     Court, 920 F.2d 1462 (9th Cir. 1990), and progeny. The Court finds that, for the reasons stated in the
25
     government’s Request to Seal, sealing is appropriate here for two reasons: first, the public does not
26
     have a presumptive right of access to the subject matter of the government’s ex parte motion, and,
27
     second, even if the public had a presumptive right of access to this subject matter, sealing the moving
28


      ORDER SEALING DOCUMENTS AS SET FORTH IN            1
30    GOVERNMENT’S NOTICE
 1 papers serves compelling interests. The Court further finds that, in the absence of closure, the

 2 compelling interests identified by the government would be harmed. Finally, the Court further finds that

 3 there are no additional alternatives to sealing the government’s ex parte motion and exhibits that would

 4 adequately protect the compelling interests identified by the government.

 5 Dated: January 29, 2019

 6

 7

 8

 9                                Troy L. Nunley
                                  United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


      ORDER SEALING DOCUMENTS AS SET FORTH IN           2
30    GOVERNMENT’S NOTICE
